         Case 2:17-cv-00604-RFB-BNW Document 384 Filed 06/24/21 Page 1 of 7




 1   DAVID A. HUBBERT                            KIM GILBERT EBRON
     Acting Assistant Attorney General
 2                                               DIANA S. EBRON (Nev. Bar 10580)
     E. CARMEN RAMIREZ                           JACQUELINE GILBERT (Nev. Bar 10593)
 3   TY HALASZ                                   KAREN L. HANKS (Nev. Bar 9578)
     Trial Attorneys, Tax Division               7625 Dean Martin Drive, Ste. 110
 4   U.S. Department of Justice                  Las Vegas, Nevada 89139
     P.O. Box 683                                Counsel for SFR Investments Pool 1, LLC
 5   Washington, D.C. 20044
     T: (202) 616-2885 (Ramirez)
                                                 LIPSON NEILSON, COLE, SELTZER & GARIN, P.C.
 6   T: (202) 307-6484 (Halasz)
     F: (202) 307-0054                           J. WILLIAM EBERT (Nev. Bar 2697)
 7   E.Carmen.Ramirez@usdoj.gov                  JANEEN V. ISAACSON (Nev. Bar 6429)
     Ty.Halasz@usdoj.gov                         9900 Covington Cross Dr., Ste. 120
 8   Western.Taxcivil@usedoj.gov                 Las Vegas, Nevada 89144
 9   Counsel for the United States of America    Counsel for Anthem Country Club Community
                                                 Association
10   WRIGHT, FINLAY & ZAK, LLP

11   Darren T. Brenner (Nev. Bar 8386)
     Jory C. Garabedian (Nev. Bar 10352)
12   7785 W. Sahara Ave, Suite 200
     Las Vegas, NV 89117
13   (702) 475-7964; Fax: (702) 946-1345
     dbrenner@wrightlegal.net
14
     Counsel for Rocktop Partners, LLC; and
15   Wilmington Savings Fund Society, FSB, as
     Trustee of Stanwich Mortgage Loan Trust A
16
                             IN THE UNITED STATES DISTRICT COURT
17                                FOR THE DISTRICT OF NEVADA

18   ROCKTOP PARTNERS, LLC; and                      )
     WILMINGTON SAVINGS FUND SOCIETY,                )
19   FSB, as Trustee of Stanwich Mortgage Loan       )
     Trust A,                                        )   Case No. 2:17-cv-00604-RFB-BNW
20                                                   )   consolidated with
               Plaintiffs,                           )   Case No. 2:17-cv-00916-KJD-BNW
21                                                   )
               v.                                    )   JOINT MOTION BY THE
22                                                   )   ACTIVELY LITIGATING PARTIES
     SFR INVESTMENTS POOL 1, LLC, a                  )   TO EXTEND COURT’S
23   Nevada limited liability company; and           )   DEADLINES TO BRING
     ANTHEM COUNTRY CLUB COMMUNITY,                  )   DISCOVERY MOTIONS TO
24   ASSOCIATION, a Nevada nonprofit                 )   FACILITATE EFFORTS TO
     corporation,                                    )
25
                                                 1
        Case 2:17-cv-00604-RFB-BNW Document 384 Filed 06/24/21 Page 2 of 7




 1                                                 )   COMPROMISE
              Defendants.                          )   AND [PROPOSED] ORDER
 2   _______________________________________       )
                                                   )   (SECOND REQUEST UNDER
 3   SFR INVESTMENTS POOL 1, LLC, a                )   CURRENT SCHEDULING ORDER)
     Nevada limited liability company,             )
 4                                                 )
              Counterclaimant/Crossclaimant,       )
 5                                                 )
              v.                                   )
 6                                                 )
     ROCKTOP PARTNERS, LLC;                        )
 7   WILMINGTON SAVINGS FUND SOCIETY,              )
     FSB, as Trustee of Stanwich Mortgage Loan     )
 8   Trust A; LEON BENZER, an individual; and      )
     UNITED STATES OF AMERICA,                     )
 9                                                 )
              Cross-Defendants,                    )
10            Counter-Defendants.                  )
     _______________________________________       )
11                                                 )
     UNITED STATES OF AMERICA,                     )
12                                                 )
              Plaintiff,                           )
13                                                 )
              v.                                   )
14                                                 )
     LEON BENZER; SFR INVESTMENTS POOL             )
15   1, LLC; ROCKTOP PARTNERS, LLC;                )
     WILMINGTON SAVINGS FUND SOCIETY,              )
16   FSB, as Trustee of Stanwich Mortgage Loan     )
     Trust A; ANTHEM COUNTRY CLUB                  )
17   COMMUNITY ASSOCIATION; and                    )
     REPUBLIC SILVER STATE DISPOSAL INC.,          )
18                                                 )
              Defendants.                          )
19   _______________________________________       )
                                                   )
20   ROCKTOP PARTNERS, LLC; and                    )
     WILMINGTON SAVINGS FUND SOCIETY,              )
21   FSB, as Trustee of Stanwich Mortgage Loan     )
     Trust A,                                      )
22                                                 )
              Cross-Claimants,                     )
23            Counter-Claimants,                   )
                                                   )
24            v.                                   )
                                                   )
25
                                               2
        Case 2:17-cv-00604-RFB-BNW Document 384 Filed 06/24/21 Page 3 of 7




 1   UNITED STATES OF AMERICA; LEON          )
     BENZER, an individual; SFR INVESTMENTS  )
 2   POOL 1, LLC, a Nevada limited liability )
     company; and ANTHEM COUNTRY CLUB        )
 3   ASSOCIATION, a Nevada corporation,      )
                                             )
 4            Cross-Defendants,              )
              Counter-Defendants.            )
 5   _______________________________________ )
                                             )
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                           3
             Case 2:17-cv-00604-RFB-BNW Document 384 Filed 06/24/21 Page 4 of 7




 1             The Court has permitted discovery to be re-opened for a limited purpose and set an

 2   expedited briefing schedule to resolve any discovery disputes. The parties are attempting to

 3   resolve potential disputes without motions practice, and are also exploring possible settlement.

 4   In the interest of avoiding unnecessary discovery motions and to allow the parties to focus on a

 5   possible settlement, Anthem Country Club Community Association (“Anthem”), SFR

 6   Investments Pool 1, LLC (“SFR”), Rocktop Partners LLC (“Rocktop”) and Wilmington Savings

 7   Fund Society, FSB, as Trustee of Stanwich Mortgage Loan Trust A (“Wilmington”)1 and the

 8   United States thus jointly move the Court for an order extending discovery deadlines, including

 9   the deadlines for bringing discovery motions and dispositive motions, by 30 days.

10                         MEMORANDUM OF POINTS AND AUTHORITIES

11             On December 20, 2020, the Court ordered that discovery be re-opened, in light of new

12   issues that arose after most discovery had closed. (ECF No. 342 at 19.) The Court also indicated

13   that discovery disputes should be resolved promptly, and directed that:

14             [i]f there are any objections to any requests, parties are to meet and confer within
               seven days of learning of such objection. If there is no resolution reached at the
15             meet and confer, the party moving for Court involvement must file a motion within
               three days of the meet and confer. The responding party will have two days to
16             respond. No reply will be allowed.

17   (Id.) Discovery is currently set to close August 9, 2021. (ECF No. 383.)

18             On April 27, 2021, the United States issued written requests for discovery to Rocktop and

19   Wilmington based on a new production of documents by Rocktop and Wilmington. After the

20   United States sent the requests, Rocktop and Wilmington hired new counsel. (See ECF Nos. 377

21   and 378 (orders granting motions to substitute attorneys).) Rocktop and Wilmington are now

22   represented by the counsel listed above. The United States agreed to allow Rocktop and

23

24
     1
         None of the other named parties are actively litigating.
25
                                                         4
           Case 2:17-cv-00604-RFB-BNW Document 384 Filed 06/24/21 Page 5 of 7




 1   Wilmington additional time to respond, beyond the 30 days generally permitted in the Federal

 2   Rules of Civil Procedure, so as to allow the new counsel time to become more familiar with the

 3   case. The United States had also noticed a Rule 30(b)(6) deposition. The parties agreed to

 4   postpone the deposition until Rocktop and Wilmington provided discovery responses, so that the

 5   new counsel would have time to prepare a witness, and to see if the topics could be streamlined

 6   based on the discovery responses. Rocktop and Wilmington served its responses to the written

 7   discovery requests on June 17, 2021. While they answered many of the requests in full or in

 8   part, they objected to certain portions of the requests.

 9          The United States and Rocktop and Wilmington promptly scheduled a meet and confer to

10   discuss the objections. They spoke by telephone on June 22, 2021, which, due to the recently

11   announced federal holiday on June 18, 2021, was only two business days after the responses

12   were served. SFR was also present during the call. Counsel for Anthem was not present on this

13   occasion, but Anthem has otherwise been participating in the litigation. The United States had

14   sent Rocktop and Wilmington a number of questions before the call.

15          The parties spent significant time during the call discussing prior settlement discussions

16   with Rocktop and Wilmington’s new counsel, who had not been involved in the earlier talks, and

17   discussing a new possible settlement. The parties had a number of questions and issues

18   regarding a settlement to discuss with their clients. They agreed that it made sense to table

19   discovery discussions temporarily, so as to focus on settlement, and to give Rocktop and

20   Wilmington more time to consider and respond to the United States’ specific questions.

21          The parties therefore request an extension of discovery deadlines for 30 days from the

22   date of the Court’s order. They request 30 days, rather than a shorter period, to allow them to

23   more fully explore settlement, in light of the upcoming July 4 holiday and potential vacation

24   schedules. The request is not to create undue delay, but to allow the parties to streamline the

25
                                                       5
          Case 2:17-cv-00604-RFB-BNW Document 384 Filed 06/24/21 Page 6 of 7




 1   potential discovery disputes, to narrow the scope of a previously-noticed deposition, and to

 2   explore settlement of their title disputes more globally during a booming real estate market.

 3          WHEREFORE, the undersigned respectfully request that the Court extend discovery

 4   deadlines, including the deadlines for bringing motions concerning the pending objections to the

 5   United States’ written discovery requests, as well as the dispositive motion deadline, by 30 days.

 6   DATED June 23, 2021                                   Respectfully submitted,

 7    LIPSON, NEILSON, COLE, SELTZER & GARIN,            KIM GILBERT EBRON
      P.C.
 8                                                       By: /s/ Diana S. Ebron
      By: /s/ Janeen V. Isaacson                             Diana S. Ebron (Nev. Bar No. 10580)
           J. William Ebert (Nev. Bar No. 2697)
 9         Janeen V. Isaacson (Nev. Bar No. 6429)            Jacqueline Gilbert (Nev. Bar No. 10593)
           9900 Covington Cross Dr., Ste. 120                Karen L. Hanks (Nev. Bar No. 9578)
10         Las Vegas, Nevada 89144                           7625 Dean Martin Drive, Ste. 110
                                                             Las Vegas, Nevada 89139
11        Counsel for Anthem Country Club
          Community Association                              Counsel for SFR Investments Pool 1, LLC
12
      DAVID A. HUBBERT
      Acting Assistant Attorney General
13
      By: /s/ Ty Halasz
14         E. Carmen Ramirez
           Trial Attorney, Tax Division
15         U.S. Department of Justice
           P.O. Box 683
16         Washington, DC 20044

          Counsel for the United States
17

18    WRIGHT, FINLAY & ZAK, LLP
                                                      IT IS SO ORDERED
19    By: /s/ Jory C. Garabedian
                                                      IT IS SO ORDERED:
          Darren T. Brenner (Nev. Bar 8386)           DATED: 11:05 am, June 29, 2021
20        Jory C. Garabedian (Nev. Bar 10352)
          7785 W. Sahara Ave, Suite 200
                                                      _____________________________
21        Las Vegas, NV 89117
                                                      UNITED STATES DISTRICT JUDGE or
          (702) 475-7964; Fax: (702) 946-1345         UNITED STATES   MAGISTRATE JUDGE
                                                      BRENDA   WEKSLER
22        dbrenner@wrightlegal.net
                                                      UNITED STATES MAGISTRATE JUDGE

23        Counsel for Rocktop Partners, LLC; and
          Wilmington Savings Fund Society, FSB,
          as Trustee of Stanwich Mortgage Loan
24        Trust A

25
                                                     6
